              Case 4:21-mj-70396-MAG Document 16 Filed 04/16/21 Page 1 of 1



1

2

3

4                               IN THE UNITED STATES DISTRICT COURT
5                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
6                                        OAKLAND DIVISION
7      UNITED STATES OF AMERICA,                          Case No.: CR 4:21-MJ –70396
8                       Plaintiff,                        ORDER RE: RELEASING DEFENDANT
                                                          CAMERON ODOM FROM CUSTODY
9              v.
10     CAMERON ODOM,
11                      Defendant.
12

13          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that defendant CAMERON
14   ODOM, whose is being housed at Alameda County - Santa Rita Jail and whose prisoner file
15   number is #UMD764, be immediately released from the custody of the United States Marshal.
16          IT IS FURTHER ORDERED that Mr. Odom shall be subject to the conditions of release
17   previously set by Magistrate Robert Illman on April 5, 2021, Dkt. No. 7, with the following
18   additional conditions: (1) Mr. Odom shall be subject to a curfew of 8:00 p.m. to 7:00 a.m,
19   which may be modified by pretrial services for employment, educational, medical, or court
20   appointments; (2) Mr. Odom shall be monitored by GPS electronic monitoring; (3) Mr. Odom

21   may not travel outside the Northern District of California without the approval of pretrial

22   services, and (4) Mr. Odom may not travel to Oakland, California, except as approved by

23   pretrial services. All other conditions of release ordered by Judge Illman remain the same.

24
                IT IS SO ORDERED.
25

26                  April 16, 2021
                       Dated                                YVONNE GONZALEZ ROGERS
27                                                         UNITED STATES DISTRICT JUDGE
28
     cc: Counsel; Pretrial Svcs; USM ; CRD to Magistrate Illman
     RELEASE ORDER
     ODOM, CR 4:21-MJ –MJ-70565 MAG
